Title: To Thomas Jefferson from David Stuart, 26 February 1793
From: Stuart, David
To: Jefferson, Thomas



Dear Sir
Hope-Park 26th: Febry: 93

The Bearer of this letter is Mr. Kennedy from King and Queen County, whose claim to the estate and title of Earl of Cassilis in Scotland, you have probably heard of. His chief object in going to Philadelphia, is to obtain proper credentials of his Father’s marryage. He thinks, it may be of some service to him, to be made acquainted with the British Minister. Not doubting your disposition to render this, or any other service in your power, I take the liberty of introducing him to your notice. I must observe, that tho’ my acquaintance with him has been but short, I have heard him mentioned with respect, by several of his neighbours from King and Queen. I am with great esteem Your most Obt. Serv

Dd: Stuart

